PER CURIAM:
Richard J. Wesner appeals the District Court’s November 14, 2016 order, Doc. 11, entered pursuant to Federal Rule of Civil Procedure 12(b)(6), dismissing his complaint for relief against Ocwen Loan Servicing, LLC’s for its, alleged failure to comply with section 2605(k)(l)(E) of the Real Estate Settlement Provisions Act, 12 U.S.C. § 2601 et seq. and section 1024.36 of the Act’s implementing regulation, 12 C.F.R. § 1024 et seq. We find no merit in his appeal, concluding for the reasons the District Court stated in its order that Wes-ner’s complaint fails to state a claim for relief.
AFFIRMED.